lN THE SUPREME COURT OF PENNSYLVAN|A

ln the l\/|atter of : No. 2307 Disciplinary Docket No. 3

|\/|AEBLE LO|S HA|RSTON : BOard Fi|e NO. C2-16-725

(Supreme Court of New Jersey, D-t 58
Septem|oer Term 2015)

Attorney Reg. No. 60905

(Out of State)

ORDER

 

PER CUR|AM

AND NOW, this 12th day of Decem|oer, 2016, having failed to reply to this Court’s
directive of Octo|oer 20, 2016, to provide reasons against the imposition of reciprocal
discipline, l\/|ae|ole Lois Hairston is disbarred from the practice of law in this

Commonwealth. She is directed to comply with all the provisions of Pa.R.D.E. 217.